DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
 Applicant's submission filed on 09/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Itsuzaki  et al (U.S. 5,763,265; Itsuzaki).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11- 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itsuzaki  et al (U.S. 5,763,265; Itsuzaki).

Regarding claims 1, 11 and 19,  Itsuzaki discloses a method (Abstract: “A specimen testing method”) comprising: 
[Claim 11: a device (a specimen testing apparatus) comprising: one or more processors; and a memory (Fig.1, image memory 10) storing instructions that, when executed by the one or more processors, cause the device to perform operations (Col 2- line 44-47: “FIG. 1 is a block diagram for explaining a specimen testing apparatus; FIG. 2 is an operation flow diagram for explaining the operation of the specimen testing apparatus;”) comprising: ]
[Claim 19: a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (Col 2- line 44-47: “FIG. 1 is a block diagram for explaining a specimen testing apparatus; FIG. 2 is an operation flow diagram for explaining the operation of the specimen testing apparatus;”) comprising: ]
receiving, by one or more processors, (Fig.2 – “the operation of the specimen testing apparatus”), an image of at least a portion of a container, wherein a fluid is held in the container; (Col 1 ; line 54-56: “the invention provides a specimen testing method for taking an image of a container containing blood separated into serum components and clot components by a visual sensor,”); (Fig.1  as picture below and Column 3 , line 1-10: “ Reference numeral 1 is a separated blood of blood components sampled from a patient and separated by a centrifuge or the like, 2 denotes serum components in the separated blood 1, 3 denotes clot components in the separated blood 1, 4 is a separating agent used for separating the serum components 2 and the clot components 3 in the separated blood 1, 9 is a visual sensor for taking an image of the separated blood 1 and outputting the image as monochromatic digital image data,”) 
    PNG
    media_image1.png
    604
    865
    media_image1.png
    Greyscale


determining, by the one or more processors(Fig.2 – “the operation of the specimen testing apparatus”), a volume of the fluid held in the container; (Fig. 1 and Col 3 , line 10-21: “10 is an image memory for storing the digital image data output from the visual sensor 9, 11 is a serum component upper boundary position detecting means for measuring an upper boundary position 5 of the serum components 2 from the blood image data stored in the image memory 10, 12 is a serum component lower boundary position detecting means for measuring a lower boundary position 6 of the serum components 2 from the blood image data stored in the image memory 10, and 13 is a serum component amount measuring means for measuring the amount of the serum components from the upper boundary position 5 and lower boundary position 6.”; it shows that “means for measuring the amount of the serum components from the upper boundary position 5 and lower boundary position 6” is interpreted as “a volume of the fluid”)
determining, by the one or more processors (Fig.2 – “the operation of the specimen testing apparatus”), a color component value of a region of the image, the region depicting a portion of the fluid held in the container; (Fig.7 and Col 4- line 34-45: “Reference numeral 22 denotes a color visual sensor for taking the image of separated blood 1 and outputting the image as color digital image data consisting of red component data R, green component data G, and blue component data B. Reference numeral 23 is a color extracting means for transforming RGB color image data output from the color visual sensor 22 into three attributes of color, that is, hue information H, luminance information V, and saturation information C, and extracting only the image data included in the range of a preliminarily detected detection serum color from the three attribute data. The image data output from the color extracting means 23 is stored in the image memory 10,”)
determining, by the one or more processors(Fig.2 – “the operation of the specimen testing apparatus”), a concentration of a blood component (Fig.7, serum component 2) within the fluid based on the color component value of the region of the image; (Fig.7 and Col 4 , line 50-52: “By this method, serum components 2 having arbitrary color components can be extracted, so that the serum components can be analyzed separately”, it show “the serum components can be analyzed separately” within the fluid in the container. ), and 
providing, by the one or more processors (Fig.2 – “the operation of the specimen testing apparatus”), an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component. ( Fig.7  and Col 4 , line 46-49: “ position 5 and the lower boundary position 6 of the serum components 2 are measured by the method shown after step 2 in FIG. 2, and the serum component amount N is measured. 

Regarding claims 2 and 12, Itsuzaki discloses the determining of the volume of the fluid held in the container includes accessing a user input that indicates the volume of the fluid held in the container.(Figs 1 and 7, Reference number 1 ; Col 6 – line 3-5: “Reference numeral 1 is a separated blood of blood components sampled from a patient and separated by a centrifuge or the like,”, it shows that “ blood components sampled from a patient”  is interpreted as “ a user input”. )

Regarding claims 3 and 13, Itsuzaki discloses a surface of the fluid appears in the image; (Figs 1 and 7,  reference number 9 and image memory 10 ; Col 3- line 8-12: “9 is a visual sensor for taking an image of the separated blood 1 and outputting the image as monochromatic digital image data, 10 is an image memory for storing the digital image data output from the visual sensor 9”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, a level of the fluid in the container; and the volume of the fluid is determined based on the level of the fluid. (Fig.1, References number 2,3,4,5,6. ; Col 3 – line 4-8: “2 denotes serum components in the separated blood 1, 3 denotes clot components in the separated blood 1, 4 is a separating agent used for separating the serum components 2 and the clot components 3 in the separated blood 1”)

Regarding claims 4 and 14, Itsuzaki discloses a surface of the fluid appears in the image; (Figs 1 and 7,  reference number 9 and image memory 10 ; Col 3- line 8-12: “9 is a visual sensor for taking an image of the separated blood 1 and outputting the image as monochromatic digital image data, 10 is an image memory for storing the digital image data output from the visual sensor 9”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Fig.1, References number 2,3,4,5,6. ; Col 3 – line 4-8: “2 denotes serum components in the separated blood 1, 3 denotes clot components in the separated blood 1, 4 is a separating agent used for separating the serum components 2 and the clot components 3 in the separated blood 1”)  
a meniscus of the fluid and performing a comparison of the meniscus to a mark on the container; (Figs. 2-3 and Col 3, line 44-46: “As the boundary position 5, an arbitrary position of the detected positions 17a to 17n or a middle position of two arbitrary positions may be used.”; Col 3 – line 56-61: “The detecting method of the serum component lower boundary position 6 may be the same as the method shown in step 2 in the predetermined boundary detecting means 18 spreading over the serum components 2 and the separating agent 4 shown in FIG. 3.”) and 
the volume of the fluid is determined based on the comparison of the meniscus to the mark. (Fig.5-6 and Col 4 – line 8-11: “the serum component amount N is calculated from the diameter M of a test tube containing a predetermined separated blood 1 and the height 2L of serum components calculated at step 5. )

Regarding claims 5 and 15, Itsuzaki discloses a surface of the fluid appears in the image; (Figs 1 and 7,  reference number 9 and image memory 10 ; Col 3- line 8-12: “9 is a visual sensor for taking an image of the separated blood 1 and outputting the image as monochromatic digital image data, 10 is an image memory for storing the digital image data output from the visual sensor 9”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Fig.1, References number 2,3,4,5,6. ; Col 3 – line 4-8: “2 denotes serum components in the separated blood 1, 3 denotes clot components in the separated blood 1, 4 is a separating agent used for separating the serum components 2 and the clot components 3 in the separated blood 1”), a lower bound of the surface and an upper bound of the surface; (Fig.1, serum component upper boundary position detecting means 11 and serum component lower boundary position detecting means 12) and the volume of the fluid is determined based on the lower and upper bounds of the surface of the fluid. (Fig.1, serum component amount measuring means 13 ; Col 3  line 18-21: “13 is a serum component amount measuring means for measuring the amount of the serum components from the upper boundary position 5 and lower boundary position 6.”)

Regarding claims 6 and 16, Itsuzaki discloses the determining of the color component value of the region of the image (Fig.7, reference numeral 22 ; Col 4, line 33-37: “Reference numeral 22 denotes a color visual sensor for taking the image of separated blood 1 and outputting the image as color digital image data consisting of red component data R, green component data G, and blue component data B.”) includes extracting at least one of a color intensity value of the region, a luminosity value of the region, a brightness value of the region, a hue value of the region, or a saturation value of the region. (Fig.7, reference numeral 23; Col 4 – line 27-32: “Reference numeral 23 is a color extracting means for transforming RGB color image data output from the color visual sensor 22 into three attributes of color, that is, hue information H, luminance information V, and saturation information C,”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itsuzaki  et al (U.S. 5,763,265; Itsuzaki), in view of Groner et al (U.S. 6,104,939 ; Groner).

Regarding claim 7, Itsuzaki discloses  all the limitation of the claim invention except  the region of the image includes a group of pixels that depict some of the fluid; and the determining of the color component value of the region of the image is based on a histogram of color component values of the group of pixels that depict some of the fluid.
Groner discloses the region of the image includes a group of pixels that depict some of the fluid; (Col 27 – line 66-67 and Col 28 – line 1-2 : “the magnification required is a function of the size of the object in the illuminated tissue to be visualized, along with the size of the pixels used for the image.”) and 
the determining of the color component value of the region of the image is based on a histogram of color component values of the group of pixels that depict some of the fluid. (Col 13 – line 63-67: “other image contrast enhancement and scene segmentation techniques known to one of skill in the relevant arts could be used, such as for example, spatial frequency, optical flow, variance operators, and intensity histograms.” and Col 28 – line 2-8 : “Low magnification provides a high depth of field, but more crudeness to the image. High magnification provides a low depth of field, but is more susceptible to blurring caused by motion …Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”)
	It would have been to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Groner into the teaching of Itsuzaki in order for improving visualization of reflected images of any object, and for quantitative and qualitative analyses of these reflected images as well as range and accuracy for reflection spectrophotometry.

Regarding claim 8, Itsuzaki discloses  all the limitation of the claim invention except the region of the image includes a horizontal row of pixels that depict some of the fluid; and the determining of the color component value of the region of the image includes determining an average of color component values of the horizontal row of pixels that depict some of the fluid. 
Groner discloses the region of the image includes a horizontal row of pixels that depict some of the fluid; (Col 3, line 26-28: “one or more detectors, such as, e.g., photocells, which measure the amount of light transmitted and/or reflected by the sample in the selected spectral region.”, show that a detector can be used for detect the upper and lower level of the fluid inside the container as the user can define a horizontal row of pixel.) and
 	the determining of the color component value of the region of the image includes determining an average of color component values of the horizontal row of pixels that depict some of the fluid. (Col 3, line 21-28: “the instruments used in this analysis are referred to as spectrophotometers. A simple spectrophotometer includes: source of radiation, such as, e.g., a light bulb; a means of spectral selection such as a monochromator containing a prism or grating or colored filter; and one or more detectors, such as, e.g., photocells, which measure the amount of light transmitted and/or reflected by the sample in the selected spectral region,” show that an average color component values such as a spectral can be detected by detector.)
	It would have been to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Groner into the teaching of Itsuzaki in order for improving visualization of reflected images of any object, and for quantitative and qualitative analyses of these reflected images as well as range and accuracy for reflection spectrophotometry. 

	Regarding claims 9, 17 and 20, Itsuzaki discloses all the limitation of the claim invention except the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; the determining of the concentration of the blood component within the fluid based on the color component value of the region includes accessing a reference image among the one or more reference images; and the concentration of the blood component is determined based on the accessed reference image.
Groner discloses the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component within the fluid based on the color component value of the region includes accessing a reference image among the one or more reference images; (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.”) and 
the concentration of the blood component is determined based on the accessed reference image. (Col 5 – line 30-32: “Alternatively, the correction may be performed by taking the difference of the logarithm of the first and second filtered images.”)
It would have been to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Groner into the teaching of Itsuzaki in order for improving visualization of reflected images of any object, and for quantitative and qualitative analyses of these reflected images as well as range and accuracy for reflection spectrophotometry.


	Regarding claims 10 and 18, Itsuzaki discloses  all the limitation of the claim invention except the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; the determining of the concentration of the blood component within the fluid based on the color component value of the region includes accessing metadata tagged to a pixel cluster in a reference image among the one or more reference images; and the concentration of the blood component is determined based on the accessed metadata tagged to the pixel cluster in the reference image.
Groner discloses the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component within the fluid based on the color component value of the region includes accessing metadata tagged to a pixel cluster in a reference image among the one or more reference images; and the concentration of the blood component is determined based on the accessed metadata tagged to the pixel cluster in the reference image. (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.” and Col 28 – line 6-8: “ Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”, it shows that corrected image can be defined with metadata tagged to a pixel cluster) 
It would have been to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Groner into the teaching of Itsuzaki in order for improving visualization of reflected images of any object, and for quantitative and qualitative analyses of these reflected images as well as range and accuracy for reflection spectrophotometry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook et al (U.S. 20040024295 A1), “System, Method And Computer Program Product For Measuring Blood Properties Form A Spectral Image”, teaches a method and apparatus to process reflected spectral images of a microcirculatory system to measure the volume and concentration of a blood vessel, including arteries, veins and capillaries and  to determine various characteristics of blood.
Stern (U.S. 6,063,051), “Photometry System For Analyzing Fluids”, teaches a computer based system for tracking a patient's fluid volume and electrolyte (cation or anion concentration) balances, during the period extending from before surgical procedures through the recovery process, which will assist the attending physician in maintaining proper balances in the patient
Vancaillie et al (U.S. 5,944,668), “Surgical Fluid And Tissue Loss Monitor”, teaches methods and apparatus for estimating rates and volumes of irrigation fluid absorption and/or tissue loss by a patient during a surgical procedure.
Budd et al (U.S. 7,430,047 B2), “Small Container Fluid Dynamics To Produce Optimized Inspection Conditions”, teaches about procedures and devices utilized in the optical inspection of transparent containers for the presence of contaminating particulate matter and particularly to inspection of injectable pharmaceutical preparations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665